Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/211,295 filed on 12/06/2018. 

Response to Amendments
This is in response to the amendments filed on 05/20/2021. Independent claims 1, 18 and 20 have been amended. Claims 7, 8 and 19 are cancelled. Claims 1-6, 9-18 and 20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-6, 9-18 and 20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record FUTORANSKY; Ariel, Pat. No.: US 7,831,995 B2 and newly cited WADLEY; Cameron, Pub. No.: US 2017/0344384 A1 individually or in combination do not disclose the invention as filed. 
FUTORANSKY discloses a technique of tagging data with security labels in enterprise networks to implement a privacy policy for securing sensitive information. Abstract: Method, system, and computer code for implementing security and privacy policy in a web application having an execution environment in which a representation of each object handled by the 
 WADLEY discloses a technique for identifying data sources in an enterprise for data tagging for the enterprise application. Abstract: Systems and computer-readable media are disclosed for utilizing one or more data sources to generate a customized user interface. A first set of services and operations may be generated. Each service and operation in the first set of services and operations may be ranked based on an analysis of user engagement data. A second set of services and operations may be generated based on the ranking of each service and operation in the first set. Client-side instructions to render the second set of services and operations may be transmitted to a user device
What is missing from the prior art is generating unique link to data extracted from each data source, incorporating the unique link in the data structure of tag and expire the validity of the unique link after a predetermined expiration time.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 18 and 20, and thereby claims 1, 18 and 20 are considered allowable. The dependent claims which further limit claims 1, 18 and 20 also are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/